DETAILED ACTION
This Action is responsive to the Amendment filed on 03/23/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Song (WO 2019/054793 A1), in view of Sato (JP 6,768,093 B2), in view of Yuu (CN 111384226 A), in view of Chuang (WO 2020015437 A1).

Regarding claim 1, Song (see, e.g., FIG. 1) discloses a light emitting diode device comprising:
a substrate 113 (pg. 4, para 8);
a frame 117 disposed on the substrate 113, the frame 117 and the substrate 113 collectively defining a concave portion C (pg. 4, para 8);
an LED die 120 disposed on the substrate 113 and within the concave portion C (pg. 5, para 11); and
a transparent layer 140 filled into the concave portion C and covering the LED die 120 (pg. 8, para 13, para 14),
Although Song shows substantial features of the claimed invention, Song fails to expressly teach that the frame comprises polyethylene terephthalate and has a light reflectivity ranging from 20% to 40%; and that the LED die has a side-emitting surface and a top-emitting surface, the side-emitting surface has a luminous intensity greater than that of the top-emitting surface.
Sato (see, e.g., FIG. 1) teaches that the frame 2 comprises polyethylene terephthalate and has a light reflectivity ranging from 20% to 40% (Para 0012). Yuu, on the other hand, teaches that polyethylene terephthalate is low cost and possesses ease of moldability (pg 13, para 7).
Examiner’s Note: The frame of Sato is comprised of a similar material as disclosed of Applicant’s frame (see, e.g., Para 0027 of the instant specification), which would result in the claimed property of light reflectivity. The burden is upon the applicant to prove otherwise. See In re Fitzgerald, 205 UPQ 594. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the frame as disclosed by Song with the material of the frame as described by Sato/Yuu for the purpose of utilizing a resin that is low cost and possesses ease of moldability (Yuu: pg 13, para 7). 
Chuang (see, e.g., FIG. 1) teaches that the LED die has a side-emitting surface and a top-emitting surface (e.g., LED is a flip chip, so top-emitting surface is the outer or back surface of 10), the side-emitting surface has a luminous intensity greater than that of the top-emitting surface for the purpose of emitting light more uniformly (pg. 2, para 2; pg. 3, para 6 and para 16; pg. 4, para 9). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the LED die as disclosed by Song/Sato/Yuu with the LED die as described by Chuang for the purpose of emitting light more uniformly (pg. 3, para 6, para 16; pg. 4, para 9).

Regarding claim 2, Sato (see, e.g., FIG. 1) teaches that the frame 2 has a refractive index between 1.41 and 1.6 (Para 0012).
Examiner’s Note: The frame of Sato is comprised of a similar material as disclosed by Applicant’s frame (see, e.g., Para 0027 of the instant specification), which would result in the claimed property of refractive index. The burden is upon the applicant to prove otherwise. See In re Fitzgerald, 205 UPQ 594. 

Regarding claim 8, Song (see, e.g., FIG. 1) discloses a substrate 113 (pg 5, para 11). However, Song fails to expressly teach that that the LED die has a bottom surface and the bottom surface is a light-reflective surface. 
Chuang, on the other hand, teaches that teaches that the LED die (flip chip of Chuang) has a bottom surface 50 and the bottom surface 50 is a light-reflective surface (pg. 4, para 6). The combination of Song (see, e.g., FIG. 1) / Chuang (see, e.g., FIG. 1) teaches that the LED die (flip chip of Chuang) has a bottom surface 50 (of Chuang) bonded to the substrate 113 (of Song) (Song: pg. 5, para 11; Chuang: pg. 4, para 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the LED die as disclosed by Song with the LED die as described by Chuang for the purpose of emitting light more uniformly (pg. 3, para 6, para 16; pg. 4, para 9).

Regarding claim 9, Chuang (see, e.g., FIG. 1) teaches that the side-emitting surface has a luminous intensity 10%-60% greater than that of the top-emitting surface (e.g., LED is a flip chip, so top-emitting surface is the outer or back surface of 10) (pg. 2, para 2; pg. 3, para 6, and para 16; pg. 4, para 9).

Regarding claim 10, Song (see, e.g., FIG. 1) teaches that the LED die 120 is mounted on electrodes 321, 322 of the substrate 113 in a flip-chip manner or wire-bonded to electrodes of the substrate (pg. 9, para 5, para 7-para 8, and para 10; pg. 10, para 1).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Song (WO 2019/054793 A1), in view of Sato (JP 6,768,093 B2), in view of Yuu (CN 111384226 A), in view of Chuang (WO 2020015437 A1), and further in view of Koseki (US 9,024,348).

Regarding claim 3, Song/Sato/Yuu/Chuang show substantial features of the claimed invention, Song/Sato/Yuu/Chuang fail to expressly teach that the frame includes 10% to 50% long fibers. 
Koseki (see, e.g., FIG. 1C), on the other hand, teaches that the frame 2a includes 10% to 50% long fibers for the purpose of suppressing light absorption by the resin, thereby improving light extraction efficiency of the light emitting device (col. 2, lines 66-67; col. 3, lines 1-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the long fibers of Koseki in the resin frame of Song/Sato/Yuu/Chuang for the purpose of suppressing light absorption by the resin, thereby improving light extraction efficiency of the light emitting device (col. 2, lines 66-67; col. 3, lines 1-8).




Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Song (WO 2019/054793 A1), in view of Sato (JP 6,768,093 B2), in view of Yuu (CN 111384226 A), in view of Chuang (WO 2020015437 A1), and further in view of Ukawa (US 2019/0305203).

Regarding claim 5, although Song/Sato/Yuu/Chuang show substantial features of the claimed invention, Song/Sato/Yuu/Chuang fail to expressly teach that the transparent layer has a top surface that is lower or higher than a top end of the frame.
Regarding “the transparent layer has a top surface that is lower or higher than a top end of the frame,” it would have been an obvious matter of design choice to adjust the top surface of the transparent layer to either flat or higher than the top end of the frame as by taught Ukawa (see, e.g., FIG. 3C, FIG. 4) that teaches a transparent layer 70 having either a flat top surface or a top surface that is higher than a top end of the frame 50 (Para 0063). Moreover, a change in shape is a matter of design choice, which a person within the level of ordinary skill in the art would have found to be obvious absent persuasive evidence that the particular configuration of the claimed top surface of the transparent layer being lower or higher than a top end of the frame was significant, and a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Song (WO 2019/054793 A1), in view of Sato (JP 6,768,093 B2), in view of Yuu (CN 111384226 A), in view of Chuang (WO 2020015437 A1), and further in view of Lee (US 2019/0203904).

Regarding claim 6, although Song/Sato/Yuu/Chuang show substantial features of the claimed invention, Song/Sato/Yuu/Chuang fail to expressly teach that the transparent layer includes silicon-based materials. 
Lee (see, e.g., FIG. 1), on the other hand, teaches that the transparent layer 1030 includes silicon-based materials for the purpose of providing a material that has excellent insulation characteristics and low light absorption (Para 0042). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the transparent layer of Lee as the transparent layer in the device of Song for the purpose of providing a material that has excellent insulation characteristics and low light absorption (Para 0042).

Regarding claim 7, Lee (see, e.g., FIG. 1) teaches that the silicon-based materials include at least one of phenyl silicone resin and methyl silicone resin (Para 0042).

Allowable Subject Matter
Claims 11-19 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/ANTONIO B CRITE/Examiner, Art Unit 2817                                                                                                                                                                                                        05/28/2022